United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                       June 12, 2003
                          FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 02-21315
                             Summary Calendar



LAURA B. WITTNER,

                                           Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-01-CV-2746)
                        --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Laura B. Wittner, pro se, appeals the

district    court’s    judgment   that    affirmed    the   decision    of    the

Commissioner of Social Security (“Commissioner”) denying disability

benefits.    In her unusually able pro se brief, Wittner contends on

appeal that the record evidence does not support the decision of

the Administrative Law Judge (“ALJ”).              Wittner asserts that the

hearing    testimony   and   medical     records    establish   that    she    is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
disabled, arguing that hypertension and pain are sufficiently

disabling        conditions    and     that     she        meets    the     listing      for

hypertension.

     Our review is limited to determining whether the Commissioner

applied the proper legal standards and whether the decision is

supported    by     substantial      evidence        on    the    record    as   a    whole.

Anthony     v.     Sullivan,     954   F.2d         289,    292    (5th     Cir.      1992).

Substantial evidence is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.                                Villa v.

Sullivan, 895 F.2d 1019, 1021-22 (5th Cir. 1990).                             We may not

reweigh the evidence or try the issues de novo.                       Id. at 1022.

     Wittner       bears   the    burden       of    proving       her     disability     by

establishing an impairment.            See Wren v. Sullivan, 925 F.2d 123,

128 (5th Cir. 1991).          Subjective complaints require corroboration

by objective medical evidence. Houston v. Sullivan, 895 F.2d 1012,

1016 (5th Cir. 1989).         The disabling nature of pain is an issue for

the ALJ to decide, and the ALJ’s determination is entitled to

considerable deference.          Chambliss v. Massanari, 269 F.3d 520, 522

(5th Cir. 2001).

     The instant record is devoid of evidence that Wittner suffered

from a disabling condition during the period of her insured status.

See 42 U.S.C. § 423(d)(1)(A).           Wittner does not establish that she

satisfied the requirements for a listed impairment, and the record

contains no evidence that Wittner met the listing for hypertension.

See 20 C.F.R. 404, Subpt. P, App. 1, § 4.00A, § 4.00E2.                              The ALJ

                                           2
applied the proper legal standards, and the Commissioner’s decision

is supported by substantial evidence.          Anthony, 954 F.2d at 292.

     The ALJ concluded that Wittner was not disabled at Step Two of

the analysis. This conclusion terminated the analysis, and the ALJ

was not required to evaluate Wittner’s ability to work.                 Muse v.

Sullivan, 925 F.2d 785, 789 (5th Cir. 1991); Crouchet v. Sullivan,

885 F.2d 202, 204, 206 (5th Cir. 1989).

     Undeterred, Wittner contends that the ALJ demonstrated a

predisposition to rule against her, stating before the hearing was

complete that he would find it difficult to rule in her favor.

Wittner insists that the ALJ violated her right to due process and

held her to an improper standard by requiring additional record

evidence.        She also asserts that she was denied the right to

counsel.    These contentions are belied by the record.

     The record shows that the ALJ explained the burden of proof

that, as the claimant, Wittner was required to bear if she was to

show entitlement to disability benefits. Wittner failed to produce

objective medical evidence for the period during which she was

insured,    as    required   to   substantiate      her    disability   claims.

Wittner was sufficiently informed of her right to an attorney,

after   which       she   validly     consented       to     proceed    without

representation.      See Castillo v. Barnhart, 325 F.3d 550, 552 (5th

Cir. 2003).        Furthermore, Wittner has failed to identify any

evidence that an attorney might have adduced that would have been

sufficient to change the result.          See id.

                                      3
    The judgment of the district court is

AFFIRMED.




                                            S:\OPINIONS\UNPUB\02\02-21315.0.wpd
                                                              4/29/04 1:08 pm




                               4